Title: From George Washington to Colonel Theodorick Bland, 28 February 1779
From: Washington, George
To: Bland, Theodorick


Sir.
Head Quarters [Middlebrook] 28th feby 1779.

The Board of War having received disagreeable accounts of the situation of matters at the Convention Barracks—are of opinion that order can be restored only by the presence of a sensible discreet officer charged with the general direction of their affairs—and having sufficient weight and knowlege of business to regulate the uneasy and discordant spirits among the prisoners—Upon the boards applying to me to appoint an Officer for that purpose, I have fixed on you as fully answering the description—and am therefore to desire that you will as speedily as possible after receipt of this letter, repair to Charlotte ville, and take the command there—You will immediately make yourself acquainted with the sources of discontent and uneasiness and exert yourself in applying the most efficacious remedies.
The inclosed Copy of a Resolve of Congress will shew you that the Governor and Council of Virginia are authorised to superintend the whole—You are therefore to conduct yourself accordingly in rendering them an account or requesting their assistance. Upon the whole I am persuaded that from your knowlege of the world, and the acquaintance which you have already made with the troops committed to your care—you are no Stranger to the characters with which you will have principally to deal—and that while you do credit to the Continent by affording the Conventioners no grounds of Complaint—you will know how to manage the refractory Spirits among them. I am Sir &.
